Citation Nr: 0832166	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-39 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition 
(originally claimed as valvular heart disease), to include as 
secondary to the veteran's service-connected diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

The veteran was provided a personal hearing at the local RO 
before the undersigned in July 2008.  A transcript is 
associated with the claims file.

Subsequent to the September 2006 statement of the case, the 
veteran submitted additional evidence, including a private 
medical opinion, private treatment records and medical 
treatise evidence, at his July 2008 hearing before the Board 
and shortly thereafter.  At that time, the veteran stated on 
the record, and submitted a written statement to the effect, 
that he waived RO consideration of this evidence prior to 
review of the appeal by the Board.


FINDING OF FACT

The veteran is shown by competent medical evidence to have a 
heart condition, to include atherosclerotic coronary artery 
disease and aortic stenosis, that was aggravated by his 
service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Atherosclerotic coronary artery disease and aortic stenosis 
were aggravated by a service-connected disability.  See 38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the veteran is claiming entitlement to service 
connection for a heart condition as secondary to his service-
connected diabetes mellitus, type II.

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 8 Vet. App. 374 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency 
of evidence differs from weight and credibility.  The former 
is a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for a heart 
condition, as secondary to service-connected diabetes 
mellitus, type II.  The record clearly demonstrates that the 
veteran currently has a diagnosis of a heart condition, 
including atherosclerotic coronary artery disease and aortic 
valve disease, and that he is service-connected for his 
diabetes mellitus, type II.  Elements (1) and (2) of the 
Wallin analysis have therefore been met.  

The remaining question pertaining to secondary service 
connection is whether there is competent evidence showing 
that the veteran's heart condition is proximately due to or 
the result of an established service-connected disorder.  
With respect to this question, the record contains several 
medical opinions which address the issue of a medical nexus 
between the veteran's heart condition and his service-
connected diabetes mellitus, type II.  There is positive and 
negative evidence in this regard.

The evidence weighing against the veteran's claim includes 
the report of a VA examination conducted in January 2006.  At 
the January 2006 VA examination, the examiner noted that the 
veteran had coronary artery disease and aortic stenosis post 
replacement.  The examiner concluded that valvular heart 
disease was not caused by or a result of diabetes mellitus.  
As rationale for this opinion, the examiner stated that 
valvular heart disease is not caused by diabetes mellitus.  
No findings were made with regard to any other heart 
disability, to include atherosclerotic coronary artery 
disease.

On the other hand, the veteran has submitted two private 
medical opinions linking his current heart condition to his 
service-connected diabetes mellitus, type II.  In June 2005, 
the veteran's cardiologist, Dr. A.E.M., submitted an opinion 
which stated that the veteran had moderate-to-severe aortic 
stenosis, superimposed on diabetes mellitus and 
hyperlipidemia.  Similarly, in July 2008, Dr. A.E.M. 
submitted an opinion which provided that the veteran has been 
a diabetic for quite sometime and his diabetes mellitus has 
led to hyperlipidemia.  Dr. A.E.M. continued that he believed 
that those two conditions directly have affected the 
veteran's heart condition, contributing largely to his 
atherosclerotic coronary artery disease and potentially some 
of his aortic valve disease.  Dr. A.E.M. also stated in the 
opinion that he was a board-certified Cardiologist and that 
he had been treating the veteran for his cardiac conditions 
since 2000.

As noted above, secondary service connection may be 
established for a disorder which is aggravated by a service-
connected disability; and compensation may be provided for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  In this 
instance, the two private medical opinions by Dr. A.E.M. 
appear to be finding that the veteran's heart condition was 
aggravated by his service-connected diabetes mellitus, type 
II, as opposed to initially caused by it.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that in the 
aggregate the medical opinions of record are of approximately 
equal probative value and persuasiveness.  In this regard, 
the Board notes that although the January 2006 VA examiner 
had reviewed the veteran's claims file, the examiner was an 
Occupational Medicine MD, not a cardiologist or 
endocrinologist.  On the other hand, although Dr. A.E.M. did 
not indicate whether he reviewed the veteran's claims file, 
he is a board-certified cardiologist and had been treating 
the veteran for approximately 8 years.  Thus, because there 
is at least an approximate balance of positive and negative 
evidence regarding the issue at hand, the Board finds that 
the evidence raises at least a reasonable doubt as to whether 
the veteran's current heart condition was aggravated by the 
veteran's service-connected diabetes mellitus.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Therefore, having resolved doubt in favor of the veteran, the 
Board finds that the veteran's current heart condition was 
aggravated by his service-connected diabetes mellitus, type 
II.  Accordingly, the Board concludes that secondary service 
connection for a heart condition is warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).


ORDER

Entitlement to service connection for atherosclerotic 
coronary artery disease and aortic stenosis is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


